Citation Nr: 0844235	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
Air Force from August 1966 to May 1971.  The veteran also 
served in the Air Force Reserves with various periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) for fifteen years ending in 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2004 (tinnitus) and January 2008 
(prostate cancer) rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. The veteran had a hearing before the Board in 
August 2008 and the transcript is of record.

The tinnitus issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates the veteran 
likely did set foot in the Republic of Vietnam during his 
military service and, thus, was exposed to herbicides.

2.  The veteran is currently undergoing chemotherapy for 
diagnosed malignant neoplasms of the prostate.   





CONCLUSION OF LAW

Service connection for the veteran's prostate cancer has been 
established. 38 U.S.C.A. §§ 1110, 1112, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309; 38 C.F.R. § 4.115b, Diagnostic 
Code 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The veteran alleges that his current condition, non-Hodgkin's 
T-cell lymphoma, is a result of Agent Orange exposure during 
his service in Vietnam.

Generally, service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id. 

The laws and regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to 
exposure to herbicide agents for veterans who have one of 
several diseases and served on active duty in Vietnam during 
the Vietnam Era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6) and 3.309(e).  A disease associated with exposure 
to certain herbicide agents listed in 38 C.F.R. § 3.309(e) 
will be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  
Prostate cancer is included on this list. 

The crucial question that must be answered is whether the 
veteran had service in Vietnam sufficient to raise the 
presumption of exposure to Agent Orange. The Board concludes 
he did. 

Initially, the Board notes the veteran's service medical 
records are unavailable.  The RO attempted to obtain them 
from other sources, but was unsuccessful.  Where "service 
medical records are presumed destroyed . . . the BVA's 
[Board's] obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt is 
heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

In this case, the veteran does not allege incurrence of 
prostate cancer while in service or due to some military 
injury.  Rather, he alleges his current prostate cancer is 
due to Agent Orange exposure while serving in Vietnam.

The veteran's DD-214 reflects the veteran had one year of 
foreign service and received a Vietnam Service Medal.  His 
personnel records, however, do not confirm service in 
Vietnam, but rather Hong Kong and Thailand.  The veteran 
concedes the majority of his service was outside of Vietnam.  
He contends, however, that he regularly went on missions 
flying over Vietnam where, occasionally, he landed in Vietnam 
for emergency repairs.  These emergency landings, however, 
are not confirmed in the veteran's personnel records.

The veteran further contends he was transported between 
Thailand and Hong Kong through Vietnam.  In support of his 
argument, the veteran produced letters he mailed his wife at 
the time of his military service.  Particularly compelling, a 
letter dated March 19, 1971 sent from the veteran while he 
was in Hong Kong indicated, "We spent two days at Tan Son 
Nhut on the way over here from Thailand."  Tan Son Nhut is 
located in Vietnam near Saigon.  

The Board finds the evidence compelling because the letter 
was sent and post-marked at the time of the veteran's 
military service.  There are no official documents showing 
the veteran ever spent time in the country of Vietnam, and 
the veteran testified to the same.  Rather, he indicates he 
merely spent brief periods in Vietnam due to emergency 
landings or between Air Force base transfers.  The Board 
finds the veteran's statements and testimony to be highly 
credible.  The letter, moreover, collaborates at least part 
of the veteran's testimony and, therefore, at least puts the 
matter in equipoise.  As such, the veteran is entitled to the 
benefit of the doubt and Vietnam in-country presence during 
his military service is conceded. 

The Board concludes that the veteran is entitled to the 
presumption of herbicide exposure as contemplated under 38 
U.S.C. § 1116(f).  Prostate cancer, moreover, is a disease 
associated with exposure to certain herbicide agents listed 
in 38 C.F.R. § 3.309(e). 

Where a disease is associated with in-service herbicide 
exposure, as is the case here, service connection is 
warranted if the disease manifests to a degree of 10 percent 
or more at any time after service.  See 38 C.F.R. § 
3.307(a)(6)(ii).  The final relevant inquiry here, then, is 
whether the veteran's prostate cancer is or was at a 
compensable level under the relevant law at any time since 
service.  Id.  The Board concludes it was.

Prostate cancer warrants a 100 percent evaluation under 
Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  38 C.F.R. § 4.115b, DC 7528.   
Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of § 3.105(e) of this chapter.  If there has 
been no local reoccurrence or metastasis, rate on residuals 
as voiding dysfunction or renal dysfunction, whichever is 
predominant. Id. 

The veteran was afforded a VA examination in August 2007 
where it was indicated the veteran was first diagnosed with 
prostate cancer in February 2007 and currently receives 
hormonal treatment.  Private treatment records indicate a 
diagnosis of malignant neoplasm of the prostate in June 2007.  
More recently, his private doctor indicated the veteran 
started chemotherapy in September 2007.  

Clearly, the veteran's condition satisfies the requirements 
of 38 C.F.R. § 3.307(a)(6)(ii), since, regardless of the 
current severity of the condition, it did meet the criteria 
for a rating higher than 10 percent at some point after 
service. The evidence thus being in favor of the veteran, the 
Board concludes that service connection for prostate cancer, 
secondary to herbicide exposure, is warranted.


ORDER

Entitlement to service connection for prostate cancer is 
granted.


REMAND

The veteran alleges his tinnitus is due to years of exposure 
to jet engines flying in numerous missions both during his 
active service in the Air Force and during his service in the 
Air Force Reserves.

As explained above, the veteran's service medical records 
were unavailable.  In this regard, the United States Court of 
Appeals for Veterans Claims has held that where "service 
medical records are presumed destroyed . . . the BVA's 
[Board's] obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt is 
heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). VA also has a heightened duty to assist the veteran 
in the development of evidence favorable to his claim.

The RO, however, did not attempt to obtain his Reserves 
records.  In light of the heightened duty, the RO should make 
efforts to obtain his Reserves medical and personnel records.

The veteran was afforded a VA audiological examination in 
March 2004.  At that time, the examiner opined that the 
veteran's tinnitus, which became more noticeable in the past 
2 to 3 years, "is not likely the result of acoustic trauma 
in service" because "his claim is made 30+ years after his 
military discharge and no documentation is presented to link 
this condition to his military service."  The examiner 
indicated he did not have the claims file to review.

The Board finds the examiner's opinion may not be based on 
all the accurate facts for the following reasons.  The 
examiner puts a great deal of weight on the time disparity 
between the veteran's separation from the military and 
complaints of tinnitus.  The examiner, however, does not take 
into account the veteran's subsequent Reserves service, which 
allegedly ended in 1988, around 15 years after the veteran 
contends he first noticed tinnitus.  The veteran's Reserves 
service has not yet been confirmed, but the examiner did not 
take into account any period of Reserves service.  
Additionally, the veteran alleges his Reserves service 
consisted mostly of flying jet crafts constantly exposing him 
to noise trauma.  This fact was also not considered by the 
examiner in rendering his opinion.

A medical opinion based on incomplete or inaccurate factual 
premise is not probative.  See Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  For these reasons, the veteran should be 
afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Confirm the veteran's Air Force 
Reserves service dates and obtain the 
veteran's medical records from the 
California Air Force Reserves or NPRC or 
any other appropriate agency from his 
alleged Air Force Reserves service from 
May 1971 to 1988.  All efforts to obtain 
these records should be fully documented, 
and the Air Force Reserves or NPRC must 
provide a negative response if records are 
not available.

2.  After the above records are obtained, 
to the extent available, scheduled the 
veteran for a VA audiological examination 
to determine whether the veteran has 
tinnitus, the severity of the impairment 
and the likely etiology.  Specifically, 
the examiner should comment on whether it 
is at least as likely as not that his 
tinnitus was caused by any acoustic trauma 
incurred during his service in the Air 
Force or Air Force Reserves rather than 
any post-service acoustic trauma.  The 
claims folder must be reviewed by the 
examiner. The examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation. 

It would be helpful if the physician 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided.

3. After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter.  The RO 
must consider all applicable laws and 
regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to complete the record, and 
to ensure due process. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment. 



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


